DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Response to Arguments
The amendment to the specification is noted and the objection to the specification is withdrawn.
After careful review, the previous rejection of claim 2 is withdrawn, and due to dependency on claim 2, the rejection of claim 7 is also withdrawn.  The rejection of claim 2 relied upon a combination of Watabe et al. US 4400940 in view of Kita JP 59210265A, and further in view of Futahashi et al. US 20180266444.  Watabe (30-34 in Fig. 5 and description therefor) and Kita (Figs. 1-2 and Abstract) both teach systems for heating water that is later utilized as a heat source (i.e., energy transformed into heat).  Neither teaches the use of sea water for this purpose.  Although it is true that as in Futahashi [73] sea water is a readily available coolant for devices at sea, it is not readily true that sea water is compatible with the hot water heating and heat utilization systems as envisioned by either Watabe or Kita.  The use of sea water implies additional system 
With respect to claims 1 and 4, Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
The Office notes Applicant’s arguments, briefly summarized as follows: (1) that in combination the hydraulic motor of Kita would be provided in the main passage (i.e., through 27 and 28 in Fig. 5) of Watabe, because Kita does not teach a sub-passage (see p. 5, last paragraph of arguments); and (2) that in combination the Kita configuration would be applied to the oil circuit pipeline (32, Fig. 5) of Watabe, because Watabe does not otherwise disclose the idea of exchanging heat with the operating liquid (see p. 6, top paragraph of arguments).  The Office respectfully disagrees that the rejections of claims 1 and 4 are improper on these bases.
Watabe teaches a dual-purpose system depending on the branch through which pressurized hydraulic fluid (i.e., oil from 25 in Fig. 5) is delivered—electrical energy generation (with 29 in Fig. 5) and thermal heat generation (with 30-34 in Fig. 5) (col. 1, lines 39-41 and 45-50, col. 3, lines 17-20; col. 4, line 50 – col. 5, line 7).  Kita teaches a system for heating water (water 15 in Fig. 1 is heated as a result of passing through heat exchanger 13 as in Figs. 1-2—see Abstract), and there appears to be no 
Following Applicant’s first argument identified above, that in combination the hydraulic motor of Kita would be provided in the main passage (i.e., through 27 and 28 in Fig. 5) of Watabe, because Kita does not teach a sub-passage, the Office respectfully disagrees.
Modifying Watabe with Kita such that Kita is placed in the main passage (i.e., through 27 and 28 in Fig. 5) of Watabe would mean that Watabe is being converted from a dual-purpose system that generates hot water and electrical energy to a system that generates hot water or hot water (not a typo)—the branching pathways of Watabe (in Fig. 5 from 25 to 27 and from 25 to 30) would be rendered essentially meaningless.  This is not considered to be a reasonable modification of Watabe because it destroys the dual-purpose nature of Watabe—it’s not particularly clear here whether Applicant is suggesting that the turbine 29 of Watabe would be removed, but this modification is not considered likely considering its disregard for Watabe’s dual-purpose system.  Those having ordinary skill  in the art would have appreciated that Kita would be applicable to the hot water heating portion (30-34 in Fig. 5) of Watabe only, because as mentioned above, Kita only teaches a system for heating hot water.
Following Applicant’s second argument identified above, that in combination the Kita configuration would be applied to the oil circuit pipeline (32, Fig. 5) of Watabe  because Watabe does not otherwise disclose the idea of exchanging heat with the operating liquid, the Office respectfully disagrees that this makes the rejection improper.    

In Kita, a hydraulic motor (18, Figs. 1-2) is driven by oil (c) in a primary circuit (6) (Abstract).  The hydraulic motor (18) structurally is most closely related to the hydraulic motor (30, Fig. 5) of Watabe—both are driven by oil in a primary circuit under pressure.  Both Watabe (waves at 7, Fig. 5) and Kita (air current due to rising/falling waves at 3-4, Fig. 1) have primary oil circuits pressurized by pumps (10 in Watabe; 2 in Kita) powered by sea waves.  The shared purpose of driving these hydraulic motors of Watabe and Kita is to heat water.  Watabe and Kita also both share an oil heating feature, a staged orifice (8 of Kita and 33 of Watabe) for the purpose of generating heat from pressurized oil.  The difference between Watabe and Kita is the location of this orifice.  In Watabe, the orifice has been placed in the intermediate circuit (32).  In Kita, the orifice (8, Fig. 2) has been placed in the primary circuit, downstream of a hydraulic pump device (2) and upstream from the hydraulic motor (18).  Kita teaches a configuration that does not require an intermediate oil circuit, like in Watabe, but still provides heated water from a pressurized primary oil source, like Watabe, while at the same time solving the issue of pressurizing the water to be heated.  Kita provides the benefit of eliminating the need for an intermediate oil circuit, as is taught by Watabe (31-34, Fig. 5).  Kita is also, as is explained in the rejection below, representative of a hot water heating system that simply can be substituted in for the hot water heating system of Watabe, with the predictable result of heating water from a common source of pressurized oil. 

Although the Office is not foreclosing the possibility that a person having ordinary skill in the art could apply Kita to the secondary circuit (32) of Watabe for the specific purpose of driving a water pump to pressurize water in Watabe, as seems to be suggested by Applicant, this does not mean that the rejection of claim 1 as written is improper.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Watabe et al. US 4400940 in view of Kita JP 59210265A.

Re claim 1, Watabe (Fig. 5) teaches a wave power generation system comprising: 
a hydraulic pump device (10) configured to operate by force of a wave (against 7; see Figs. 5-6 and Abstract) to discharge an operating liquid to a main passage (25); a hydraulic motor device (29) configured to be rotated by the operating liquid flowing through the main passage (25); a power generator (reasonably implicit from col. 5, lines 8-12 because “in the form of an electric current” reasonably means a generator) configured to be driven by the hydraulic motor device (29) to generate electric power; and a heat exchange motor device 30 connected to the main passage (25) through a sub passage (as branched off and separate from 27) and configured to be operated by the operating liquid introduced through the sub passage, a refrigerant pump device (31) 
Watabe fails to teach “and a heat exchanger device configured to perform heat exchange of the operating liquid, wherein the heat exchanger device includes a heat exchange motor device connected to the main passage and configured to be operated by the operating liquid introduced, a refrigerant pump device driven by the heat exchange motor device and configured to discharge a refrigerant liquid, and a heat exchanger to which the refrigerant liquid discharged from the refrigerant pump device and the operating liquid are introduced, the heat exchanger being configured to perform heat exchange between the refrigerant liquid and the operating liquid to cool the operating liquid.”
Kita teaches a heat exchanger device (generally with 13) configured to perform heat exchange of the operating liquid (“c” in 6), wherein the heat exchanger device (generally with 13) includes a heat exchange motor device (18) connected to the main passage (6) and configured to be operated by the operating liquid (“c”) introduced, a refrigerant pump device (19) driven by the heat exchange motor device (18) and configured to discharge a refrigerant liquid (“d” in 14), and a heat exchanger (13) to which the refrigerant liquid (“d”) discharged from the refrigerant pump device (19) and the operating liquid (“c”) are introduced, the heat exchanger (13) being configured to perform heat exchange between the refrigerant liquid (“d”) and the operating liquid (“c”) to cool the operating liquid (see English abstract).  Kita, similar to Watabe, does this for the purpose of heating water (see English abstract).
date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Watabe with “and a heat exchanger device configured to perform heat exchange of the operating liquid, wherein the heat exchanger device includes a heat exchange motor device connected to the main passage and configured to be operated by the operating liquid introduced, a refrigerant pump device driven by the heat exchange motor device and configured to discharge a refrigerant liquid, and a heat exchanger to which the refrigerant liquid discharged from the refrigerant pump device and the operating liquid are introduced, the heat exchanger being configured to perform heat exchange between the refrigerant liquid and the operating liquid to cool the operating liquid,” as taught by Kita, for the advantage of cooling the operating liquid while also heating water for thermal energy utilization (see English abstract).  Additionally, Kita’s water heating system is another manner of heating water and could be readily substituted into Watabe (i.e., at 30 of Fig. 5) as a simple substitution of one known water heating system for another, and such could have been pursued for the predictable result of similarly heating water.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Watabe et al. US 4400940 in view of Kita JP 59210265A, and further in view of Hench et al. US 20160153422.

Re claim 4, Watabe and Kita teach claim 1.  Neither teaches wherein the heat exchanger device further includes a heat exchange flow control valve provided at the 
Hench teaches wherein the heat exchanger device further includes a heat exchange flow control valve ([114] and Fig. 13) provided at the sub passage and configured to limit the flow rate of the operating liquid flowing through the sub passage to a predetermined flow rate or less.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “wherein the heat exchanger device further includes a heat exchange flow control valve provided at the sub passage and configured to limit the flow rate of the operating liquid flowing through the sub passage to a predetermined flow rate or less” as taught by Hench with the system as taught by Watabe in view of Kita, for the advantage of controlling flow of the operating fluid as desired (for example, based on water heating need or for smoothing operation due to intermittent waves) [114].  

Allowable Subject Matter
Claims 2, 3, and 5-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120104752 (Fig. 2) teaches a generator (20) driven by a hydraulic motor device (14) and is relevant to claim 1 at least to that extent.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746